Proceeding, inter alia, pursuant to Executive Law § 298 to review a determination of the Commissioner of the New York State Division of Human Rights dated March 30, 2007, which adopted the recommendation of an administrative law judge, made after a hearing, finding, inter alia, that the petitioner Board of Education of the Yonkers Public Schools discriminated against the complainant in violation of the Human Rights Law (Executive Law § 296 [16]).
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, there is substantial evidence in the record to support the determination under review (see Matter of Lieberman v City of New York, 52 AD3d 719 [2008]; Sheriff’s Dept. v State Div. of Human Rights, 129 AD2d 789 [1987]).
The petitioner’s remaining contentions are without merit. Rivera, J.P, Balkin, Leventhal and Lott, JJ., concur.